Filed 12/2/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 228







State of North Dakota, 		Plaintiff and Appellee



v.



Randall Dale Duffy, 		Defendant and Appellant







No. 20100126







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Lloyd C. Suhr, Assistant State’s Attorney, Courthouse, 514 E. Thayer Ave., Bismarck, N.D. 58501, for plaintiff and appellee; submitted on brief.



Jay R. Greenwood, North Dakota Public Defenders’ Office, 135 Sims, Ste. 221, Dickinson, N.D. 58601, for defendant and appellant; submitted on brief.



State v. Duffy

No. 20100126



Per Curiam.

[¶1]	Randall Duffy appeals from a criminal judgment entered on a jury verdict finding him guilty of assault.  On appeal, Duffy argues insufficient evidence exists to support the guilty verdict.  We affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner